DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, claims 1 – 9, 12 and 14 - 20 in the reply filed on November 24, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1 – 9, 12, 14 – 20, 22 and 24 – 28 are pending; claims 22 and 24 – 28 are withdrawn; claims 1 – 9, 12, 14 – 20 have been considered on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is drawn to a method for producing fungal strains, however is rendered vague and indefinite for reciting the “use” of a method without setting forth any steps involved in the process to carry out the method.  
Claim 3 is rendered indefinite for reciting the carrier has a diameter of 0.5 – 3mm as the scope does not further define “at least 1mm”.
Claim 12 and its dependent depend from a canceled claim.  For purposes of examination, the claim is interpreted to depend from claim 1.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1 – 3, 7 – 9, 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield et al. (US 4327181) in view of Albers et al. (2011).
Regarding claims 1, 3 and 17 – 18, Litchfield teaches methods for producing Pisolithus tinctorius (abstract) in large quantities (mass producing) (col.1 line 60-68).  The method comprises inoculating a liquid growth medium with the fungal strain (col. 3,5, example 2), adding an inert solid carrier for the fungi to attach and serve as a nucleation site (col.1-2, example 2), cultivating the fungi in submerged aerobic fermentation (col.2, example 2), wherein the fungi attaches to the carrier (example 2).
Litchfield does not teach the method wherein antibacterial agents are added to the liquid media.  However, at the time the claims were filed, bacterial contamination in large scale fungal production was a well known problem in the art.  In support, Albers teaches that such bacterial contamination is a “huge problem with serious economic consequences” and that it can be a “threat to the successful development” of production (Background, p. 1).  Albers teaches that traditional methods for keeping bacterial contaminants tolerable or low is the introduction of hops (p.1) or antibiotics (p.2, left col.).  As such, one of ordinary skill in the art would have been motivated to include known antibacterial substances in the methods of Litchfield, since bacterial contamination was a known problem for large scale fungal production and doing so was common practice in the art, as evidenced by Albers.
Litchfield does not teach the method wherein the carrier has a diameter of at least 1mm, or 0.5 – 3mm.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the substrate size as a matter of routine practice in the art when practicing the methods of Litchfield, and with a reasonable expectation for successfully producing the fungal strain (MPEP 2144.04 IV).

Regarding claim 7, the fungal mass is harvested from the reactor (col.3 line 18-35).
Regarding claims 8 – 9, the reference does not specifically teach milling the fungal mass.  However, Litchfield teaches lyophilizing the cells and combining with a carrier system for particulate application to soil (col.3 line 25-35).  This implies that the fungal biomass would be broken down into the particulate application, or separated and milled to some degree.  Thus, in following the teachings of Litchfield, one of ordinary skill in the art would understand that some amount of separation and milling would be applied to the resulting fungal products.
Regarding claims 15 – 16, the fungi is P. tinctorius (abstract).
Regarding claim 19, the pH is between 4.0 – 7.0 (col.3 line 35-40, example 2).
Regarding claim 20, although the reference does not teach a method for producing a biosurfactant, it is noted that this limitation is recited in the alternative and is therefore not required by the rejected claims.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield et al. (US 4327181) in view of Albers et al. (2011) and further in view of Reddy et al. (2013).
Regarding claim 1, Litchfield teaches methods for producing Pisolithus tinctorius (abstract) in large quantities (mass producing) (col.1 line 60-68).  The method comprises inoculating a liquid growth medium with the fungal strain (col. 3,5, example 2), adding an inert solid carrier for the fungi to attach and serve as a nucleation site (col.1-2, example 2), cultivating the fungi in submerged aerobic fermentation (col.2, example 2), wherein the fungi attaches to the carrier (example 2).
Litchfield does not teach the method wherein antibacterial agents are added to the liquid media.  However, at the time the claims were filed, bacterial contamination in large scale fungal production was a well known problem in the art.  In support, Albers teaches that such bacterial contamination is a “huge problem with serious economic consequences” and that it can be a “threat to the successful development” of production (Background, p. 1).  Albers teaches that traditional methods for keeping bacterial contaminants tolerable or low is the introduction of hops (p.1) or antibiotics (p.2, left col.).  As such, one of ordinary skill in the art would have been motivated to include known antibacterial substances in the methods of Litchfield, since bacterial contamination was a known problem for large scale fungal production and doing so was common practice in the art, as evidenced by Albers.
Litchfield does not teach the method wherein the carrier has a diameter of at least 1mm.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the substrate size as a matter of routine practice in the art when practicing the methods of Litchfield, and with a reasonable expectation for successfully producing the fungal strain (MPEP 2144.04 IV).
Regarding claims 4, Litchfield does not teach the method using the claimed carrier materials.  However, at the time the claims were filed, various substrates were well known and used in the art for microbial culture.  In support, Reddy teaches common solid carrier substrates in fungal production include wheat bran (section 5.1).  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to use the instant carriers .

Claims 1 and 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield et al. (US 4327181) in view of Albers et al. (2011) and further in view of Duarte et al. (cited on IDS filed 07.31.2020, NPL#5).
Regarding claim 1, Litchfield teaches methods for producing Pisolithus tinctorius (abstract) in large quantities (mass producing) (col.1 line 60-68).  The method comprises inoculating a liquid growth medium with the fungal strain (col. 3,5, example 2), adding an inert solid carrier for the fungi to attach and serve as a nucleation site (col.1-2, example 2), cultivating the fungi in submerged aerobic fermentation (col.2, example 2), wherein the fungi attaches to the carrier (example 2).
Litchfield does not teach the method wherein antibacterial agents are added to the liquid media.  However, at the time the claims were filed, bacterial contamination in large scale fungal production was a well known problem in the art.  In support, Albers teaches that such bacterial contamination is a “huge problem with serious economic consequences” and that it can be a “threat to the successful development” of production (Background, p. 1).  Albers teaches that traditional methods for keeping bacterial contaminants tolerable or low is the introduction of hops (p.1) or antibiotics (p.2, left col.).  As such, one of ordinary skill in the art would have been motivated to include known antibacterial substances in the methods of Litchfield, since bacterial contamination was a known problem for large scale fungal production and doing so was common practice in the art, as evidenced by Albers.
Litchfield does not teach the method wherein the carrier has a diameter of at least 1mm.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the substrate size as a matter of routine practice in the art when practicing the methods of Litchfield, and with a reasonable expectation for successfully producing the fungal strain (MPEP 2144.04 IV).
Regarding claim 5, Litchfield does not teach the method wherein the inert carrier is alginate beads.  However, at the time the claims were filed, alginate beads were routinely used substrates in submerged culture.  In support, Duarte teaches the use of alginate beads in liquid fungal culture (abstract) wherein the methods result in higher cell density, easier separation from the medium and continuous operation without loss of cells (p.2, left column).  Thus, one of ordinary skill in the art would have been motivated by routine practice and the teachings of Duarte to use alginate beads in the methods of Litchfield, with a reasonable expectation for successfully producing fungal strains.
Regarding claim 6, it is first noted that the recited limitations are drawn to a process for producing alginate beads.  As such, these are considered to be product by process type limitations which do not further limit the alginate beads or the method for producing fungal strains.  Please note that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113).  Notwithstanding, .  

Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Litchfield et al. (US 4327181) in view of Albers et al. (2011) and further in view of Rossi et al. (2011).
Regarding claim 1, Litchfield teaches methods for producing Pisolithus tinctorius (abstract) in large quantities (mass producing) (col.1 line 60-68).  The method comprises inoculating a liquid growth medium with the fungal strain (col. 3,5, example 2), adding an inert solid carrier for the fungi to attach and serve as a nucleation site (col.1-2, example 2), cultivating the fungi in submerged aerobic fermentation (col.2, example 2), wherein the fungi attaches to the carrier (example 2).
Litchfield does not teach the method wherein antibacterial agents are added to the liquid media.  However, at the time the claims were filed, bacterial contamination in large scale fungal production was a well known problem in the art.  In support, Albers teaches that such bacterial contamination is a “huge problem with serious economic consequences” and that it can be a “threat to the successful development” of production (Background, p. 1).  Albers teaches that traditional methods for keeping bacterial contaminants tolerable or low is the introduction of hops (p.1) or antibiotics (p.2, left col.).  As such, one of ordinary skill in the art would have been motivated to include known antibacterial substances in the methods of Litchfield, since bacterial contamination was a known problem for large scale fungal production and doing so was common practice in the art, as evidenced by Albers.
Litchfield does not teach the method wherein the carrier has a diameter of at least 1mm.  However, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the substrate size as a matter of routine practice in the art when practicing the methods of Litchfield, and with a reasonable expectation for successfully producing the fungal strain (MPEP 2144.04 IV).
Regarding claim 12, Litchfield does not teach the method wherein the culture media is first sterilized.  However, at the time the claims were filed, it was known in the art to sterilize cell culture components prior to use.  In support, Rossi teaches culturing Pisolithus (abstract) wherein the medium is sterilized prior to use (p.626).  As such, it would have been obvious to one of ordinary skill in the art to sterilize the cell culture components prior to use as a matter of routine practice in the art.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915. The examiner can normally be reached Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699